The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of January 25, 2021. By amendment of January 25, 2021, the Applicant added new claim 21. Therefore, claims 1 to 21 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2020 was filed after the mailing date of the first office action on merits on October 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. Specifically, the Applicant argues that the electrical resistance of the claimed threadlike elements being in between 10 kOm/m and 10 Mom/m is unique and not shown by the prior art of the record. Particularly, the Applicant argues that the reference to Allen shows the measurement of the resistance across the graphene in range of 20kOhm. The Applicant states that “this value refers to the electrical resistance of the exemplary woven electronic fabric and not to resistance per unit length which, in graphene, graphite, activated charcoal, carbon nanotubes, carbon nanofibers, activated carbon fibers, graphite fibers, graphite nanofibers, carbon black and mixtures thereof). A preferred embodiment provides that the biopolymer is microbial cellulose.” (emphasis added by examiner) Please note, that the reference to Allen also show sensing elements comprising threadlike polymer based elements with graphene traces arranged along linear path as discussed at least in paragraph [0173] of Allan et al. , i.e. the same material as disclosed by the Applicant. Examiner believes that measuring resistance of the material in different units does not make the material different or novel, since Allan also show graphene including stands like the instant application claims. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Applicant’s amendment necessitated the new ground of rejection presented in this office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj (US Patent 10,273,600 B1) in view of Allen et al. (US Patent Publication 2019/0088382 A1).
	In regard of claim 1,  Bharadwaj discloses a capacitive touch sensor (10) comprising a support layer (1) having a plurality of sensing threadlike elements (2) 
	However, the reference to Bharadeaj does not specifically discuss  a capacitive touch sensor characterized in that said sensing threadlike elements (2) comprise a plurality of electrically resistive threadlike elements (2r), wherein the electrical resistance per unit of length of each electrically resistive threadlike element (2r) is comprised between 10 k.OMEGA./m and 10 M.OMEGA./m. 
	In the same field of endeavor, Allen et al. discloses a capacitive touch sensor with threadlike elements (27, 29) with resistance within claimed range as shown at least in Figure 14F and discussed in paragraphs [0171-0174].
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use the threadlike elements of Allen et al. with the device of Bharadwaj in order to form some of a capacitive touch sensor electrodes. 
claim 2, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 1, wherein said electrically resistive threadlike element (2r) comprise at least a trace of electrically resistive material arranged along a substantially linear path (See at least paragraph in column 5, lines 25-35 of Bharadwaj discussing that threadlike element forms the capacitive touch sensor). 
	In regard of claim 3, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 2, wherein said traces of electrically resistive material comprise a biopolymer including electrically conductive carbonaceous material (See at least paragraphs [0018, 0054] of Allen et al. wherein usage of biopolymer is discussed).
	In regard of claim 4, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 1, wherein the number of said plurality of electrically resistive threadlike elements (2r) is different from 50% of the number of said sensing threadlike elements (2), said electrically resistive threadlike elements (2r) being more than 50% of said plurality of sensing threadlike elements (2) (See at least Figure 7 of Allen et al. wherein is shown that threadlike elements (27) is different lime (29)). 
	In regard of claim 5, Bharadwaj and Allen et al. further disclose t33he capacitive touch sensor (10) according to claim 1, wherein said electrically resistive threadlike elements (2r) are more than 80% of said plurality of sensing threadlike elements (2), wherein all the sensing threadlike elements (2) are electrically resistive threadlike elements (2r) (See at least Figure 5A of Allen et al. wherein sensing elements (29) are more than 80%). 
claim 6, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 1, wherein said plurality of sensing threadlike elements (2) comprises a first array (2rx) of said electrically resistive threadlike elements (2r) arranged parallel to each other (See at least Figure 6A of Allen et al.). 
	In regard of claim 7, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 6, wherein said plurality of sensing threadlike elements (2) comprises a second array (2ry) of said electrically resistive threadlike elements (2r) arranged parallel to each other and orthogonal to the electrically resistive threadlike elements (2r) of said first array (2rx) (See at least Figure 6A of Allen et al. wherein is shown that resistive elements (29) are orthogonal to elements (27)). 
	In regard of claim 8, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 7, wherein said first array (2rx) of electrically resistive threadlike elements (2r) and said second array (2ry) of electrically resistive threadlike elements (2r) overlap to form a grid (See at least Figure 6A of Allen et al. wherein is shown that elements (27, 29) form a grid). 
	In regard of claim 9, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 8, wherein the electrically resistive threadlike elements (2r) of said first array (2rx) and of said second array (2ry) are electrically shorted at the crossing (3) there between (See at least Figure 6A of Allen et al. wherein is shown that elements (27, 29) are crossing in (61)). 
	In regard of claim 10, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 1, wherein said support layer (1) is a fabric (See at  
	In regard of claim 11, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 10, wherein said support layer (1) is a woven fabric, and wherein said plurality of sensing threadlike elements (2) form at least a part of the weft (7) and/or of the warp (8) of said woven fabric (1) (See paragraphs in column 5, lines 5-67 of Bharadwaj). 
	In regard of claim 12, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 1, wherein said plurality of electrically resistive threadlike elements (2r) are electrically resistive wires, or electrically resistive yarns, or electrically resistive traces (See at least Figures 14E and 14F showing that threadlike elements are resistive yarns as discussed in paragraphs [0172-0175] of Allen et al.). 
	In regard of claim 13, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 1, wherein each sensing threadlike element (2) is electrically connected at one of its ends to said detection device (5) (See at least Figure 2 of Bharadwaj illustrating that ends of elements (22, 24) are connected to detection device (16, 14)). 
	In regard of claim 14, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 1, wherein said detection device (5) is configured to provide an output signal (S_OUT) that indicates the direct or indirect measurement of the capacitance value (C) of each sensing threadlike element (2) (See at least Figures 14D-14F of Allen et al. and paragraphs [0164-0171] illustrating direct and indirect measuring of the capacitance). 
claim 15, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 14, wherein said detection device (5) is electrically connected to a communication module (4) configured to transmit said output signal (S_OUT) to an external device (6) (See at least Figure 2 of Bharadwaj illustrating the detection device (16) connected to external device (26)). 
	In regard of claim 16, Bharadwaj and Allen et al. further disclose an article comprising a capacitive touch sensor (10) according to claim 1 (See at least Figure 2 of Bharadwaj and rejection of claim 1). 
	In regard of claim 17, Bharadwaj and Allen et al. further disclose a method for detecting a touch event on a support layer (1) comprising the following steps: (a) providing a capacitive touch sensor (10) according to claim 1; (b) evaluating the capacitance (C) of each sensing threadlike element (2) of said touch sensor (10); (c) providing an output signal (S_OUT) comprising one or more output values (OUTx, OUTy) that are a function of said capacitance (C) evaluated in said step (b) (See at least Figure 6B of Allen et al. illustrating how capacitive touch sensor provides output signals X and Y as discussed in paragraphs [0089-0092] of Allen et al.) 
	In regard of claim 18, Bharadwaj and Allen et al. further disclose the method according to claim 17, wherein said step (b) comprises a direct or indirect measuring of the capacitance value (C) of each sensing threadlike element (2) (See at least Figures 14D-14F of Allen et al. and paragraphs [0164-0171] illustrating direct and indirect measuring of the capacitance). 
	In regard of claim 19, Bharadwaj and Allen et al. further disclose The method according to claim 17, comprising a step of transmitting said output signal (S_OUT) to 
	In regard of claim 20, Bharadwaj and Allen et al. further disclose the capacitive touch sensor (10) according to claim 3, wherein said electrically conductive carbonaceous material is selected from the group consisting of activated carbon, high surface area carbon, graphene, graphite, activated charcoal, carbon nanotubes, carbon nanofibers, activated carbon fibers, graphite fibers, graphite nanofibers, carbon black and mixtures thereof (See at least paragraphs [0053-0054] of Allen et al. discussing that carbonaceous material is graphene).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj (US Patent 10,273,600 B1) in view of Allen et al. (US Patent Publication 2019/0088382 A1) and further in view of Rosenberg et al. (US Patent Publication 2015/0091859 A1).
	In regard of claim 21, Bharadwaj and Allen et al. further disclose a capacitive touch sensor (10) comprising a support layer (1) having a plurality of sensing threadlike elements (2) configured to be electrically connected to a detection device (5) for evaluating the capacitance value (C) of each sensing threadlike element (2) of said plurality of sensing threadlike elements, characterized in that said sensing threadlike elements (2) comprise a plurality of electrically resistive threadlike elements (2r), wherein the electrical resistance per unit of length of each electrically resistive threadlike element (2r) is comprised between 10 kOh/m and 10 MOh/m and wherein the electrically resistive threadlike elements (2r) are plastic yarns filled with electrically conductive elements.

	In the same field of endeavor, Rosenberg et al. shows a capacitive touch sensor which could be made of graphene with an oscillators connected to detection device as shown in Figure 102 which detects a capacitance value of an electrically resistive threadlike elements as function of oscillation frequency as discussed in paragraphs [0507-0519] of Rosenberg et al.
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use the oscillator of Rosenberg et al. with the device of Bharadwaj and Allen et al. in order to form an interpolating capacitive sensor must be driven with AC or oscillatory waveforms. 

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).